DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered. Where claims 1, 16, 29 and 30 are amended. Claim 31 is a new claim. Claims 1-11 and 13-31 are pending.
 
Response to Arguments
3.	Applicant’s arguments filed on 12/21/2020 with respect to claims 1-11 and 13-31 have been considered but are moot because the arguments do not apply to new combinations of references including new prior arts being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations of claim 29, “means for determining” “means for performing” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with 
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification [printed publication] for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:   [0120] Fig. 12,  [0120] In some aspects, the apparatus 1102/1102' for wireless communication includes means for determining that a PRS occasion collides with a channel, and means for performing a collision response action based at least in part on determining that the PRS occasion collides with the channel. The aforementioned means may be one or more of the aforementioned modules of the apparatus 1102 and/or the processing system 1202 of the apparatus 1102' configured to perform the functions recited by the aforementioned means. As described supra, the processing system 1202 may include the TX MIMO processor 266, the RX processor 258, and/or the controller/processor 280. As such, in one configuration, the aforementioned means may be the TX MIMO processor 266, the RX processor 258, and/or the controller/processor 280 configured to perform the functions recited by the aforementioned means. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
The calim 29 does not includes sufficient structures, even though spec defines the structure for the apparatus. Therefore, claim interpretation under 35 USC 112 f is maintained. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 29,  30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over view of Chen et al. (Us Pub: 20150029903) hereinafter Chen, in view of Guo et al. (US Pub: 20130294391) hereinafter Guo and further in view of Frank et al. (US Pub: 20110176440) hereinafter Frank

As to claim 1.   Chen teaches a method of wireless communication, comprising: determining, by a user equipment, that a positioning reference signal (PRS) occasion collides with a channel, wherein the channel is a physical downlink shared channel (PDSCH);  (Chen [0071] [0072] [0077] UE identify another signal configured to transmit in at least one subframe in the subset of subframes e.g., detect a collision between PDSCH and PRS, UE drop the other signals, the signals may puncture PDSCH; when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped)
determining, by the user equipment, whether to drop an entirety of the channel; (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped)
and performing, by the user equipment, a collision response action based at least in part on determining that the PRS occasion collides with the channel (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
and based on determining whether to drop the entirety of the channel, (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE determines to drop PDSCH)
and wherein the PRS occasion includes one or more muted subframes; wherein the collision response action includes dropping at least a portion of the channel,
Guo teaches wherein the collision response action includes dropping at least a portion of the channel (Guo [0061][0062] [0063] when PRS subframe and the PDSCH subframe are transmitted in the same subframe, if part of or all the resource elements occupy the same resource element/overlapping-collision, the resource element of the PDSCH are discarded at this time)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Guo with the teachings of Chen because Guo teaches that dropping resource elements of the PDSCH by the receiving side would allow to correctly identify the CP length according to the configuration information issued by the network side, thereby correctly measure and accurately receive the channels or signals transmitted by the network side. (Guo [0041])
The combination of Chen and Guo does not teach and wherein the PRS occasion includes one or more muted subframes 
Frank teaches and wherein the PRS occasion includes one or more muted subframes (Frank [0060] –[0062] for number of PRS subframes Nprs=2, NB transmits PRS, it transmits on only two positioning subframes, the eNB can either transmit PRS on both subframes or mute on both, for Nprs=6, the eNB can transmit PRS on 2 of the Nprs positioning subframes and mute on the remainder or alternately it can mute on all of the Nprs positioning subframes)

Regarding claim 16, 29 and 30, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 1. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2, for performing the disclosed functionalities of respective claims 16, 29 and 30. As a result, claims 16, 29 and 30 are rejected under section 103 as obvious over Frank in view of Chen and Guo for the same reasons as in claim 1.
As to claim 31 the combination of Chen, Guo and Frank specifically Frank teaches wherein a PRS is not transmitted from a base station in the one or more muted subframes, and wherein the one or more muted subframes are used to measure a PRS from another base station. (Frank [0071] UE may choose to take OTDOA measurements for neighbor cell only when the serving cell is muting, therefore, the UE has to first determine, based on the signal received from the serving cell, which of Nprs/2 blocks of subframes--where each block comprises 2 consecutive subframes--is muting, equivalently, the UE can determine over which of the Nprs/2 blocks of subframes the serving eNB is transmitting and take OTDOA measurements for the neighbor cells on a subset of the remainder of the Nprs subframes)


Claims 2 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, Frank and further in view of You et al. (US Pub:  20180159664 A1 ) hereinafter You664

As to claim 2 the combination of Chen, Guo and Frank specifically Chen teaches wherein the channel is a physical channel (Chen [0072] PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH/physical channel, transmissions are to be dropped
The combination of Chen and Guo does not teach and the physical channel is dropped based at least in part on a quantity of repetitions of the physical channel
You644 teaches and the physical channel is dropped based at least in part on a quantity of repetitions of the physical channel (You644 [0346] [0347] Fig. 24A, Fig. 24B, the low cost LC device gives priority to reception of the first PDSCH (for example, data channel D1) scheduled for the first time, and receives the data channel D1, and drops the reception of the second PDSCH for example, data channel D2 and does not receive the second PDSCH for example, data channel D2/number of repetitions of pdsch is two)

Regarding claim 17, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 2. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2, for performing the disclosed functionalities of claim 17. As a result, claim 17 is rejected under section 103 as obvious over You644 in view of Chen, Guo and Frank for the same reasons as in claim 2.

Claims 3, 15  and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, Frank and further in view of  Siomina et al. (US Pub:   20120252487 A1) hereinafter Siomina
As to claim 3 the combination of Chen, Guo and Frank specifically Chen teaches wherein the collision response action includes (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
The combination of Chen, Guo and Frank does not teach a mobility measurement scheduled for a measurement gap being delayed and a PRS measurement occurring during the measurement gap
(Siomina [0188] Fig. 2, when several gap-assisted mobility measurements e.g. more than N measurements in parallel, are performed by the UE 202 in parallel then the radio network node 204 (responsible node 204) may slightly delay the gap configuration for the positioning measurements);
and a PRS measurement occurring during the measurement gap (Siomina [0205] Fig. 2, the UE 202 is allowed to autonomously configure gaps  for a group or category of gap-assistant positioning  measurements)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Siomina with the teachings of Chen, Guo and Frank because Siomina teaches that delaying the gap configuration for positioning measurements would allow to prevent unnecessary delay in mobility measurements’ since more measurements in parallel lead to longer delay. (Siomina [0188])
Regarding claim 18, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 3. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 18. As a result, claim 18 is rejected under section 103 as obvious over Siomina in view of Chen, Guo and Frank for the same reasons as in claim 3.

As to claim 15 the combination of Chen, Guo and Frank does not teach wherein a mobility measurement is delayed based at least in part on a PRS measurement associated with the PRS occasion
Siomina teaches wherein a mobility measurement is delayed based at least in part on a PRS measurement associated with the PRS occasion. (Siomina [0186] [0188] Fig. 2, Fig. 7, when the on-going gaps need to be shifted in time to ensure that the PRS signals fall in the gap (FIG. 7's step 702), and when several gap-assisted mobility measurements e.g. more than N measurements in parallel, are performed by the UE 202 in parallel then the radio network node 204 (responsible node 204) may slightly delay the gap configuration for the positioning measurements/based on PRS occasion);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Siomina with the teachings of Chen, Guo and Frank because Siomina teaches that delaying the gap configuration for positioning measurements would allow to prevent unnecessary delay in mobility measurements’ since more measurements in parallel lead to longer delay. (Siomina [0188])

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen, Guo, Frank  and further in view of Ng et al. (US Pub: 20150365931) hereinafter Ng

As to claim 12 the combination of Chen, Guo and Frank does not teach wherein the PRS occasion includes one or more muted subframes 
(Ng [0148] Fig. 1, Fig. 24, subframes #6 and #7 includes PRS and subframes #6 and #7 are muted subframes)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Ng with the teachings of Chen, Guo and Frank because Ng teaches that muting subframes would allow UE to perform a Clear Channel Assessment procedure on the same carrier or to perform measurements on other carriers. (Ng [p0148]
Regarding claim 27, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 12. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 27. As a result, claim 27 is rejected under section 103 as obvious over Ng in view of Chen, Guo and Frank for the same reasons as in claim 12.
Claims 4, 10, 14, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, Frank and further in view of  Han et al. ( US Pub:  20130022019 A1 ) hereinafter Han   
As to claim 4 the combination of Chen, Guo and Frank specifically Chen teaches wherein the collision response action includes (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)

Han teaches determining that the portion of the channel is punctured and dropping the portion of the channel (Han [0301] [0302] Fig. 50, Fig. 51,   puncturing may be implemented according to two schemes, in the first scheme, on the condition that all control information are mapped up to the last SC-FDMA symbol of the new PUCCH format, it is possible to drop transmission of the last SC-FDMA symbol)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Han with the teachings of Chen, Guo and Frank because Han teaches that puncturing SC-FDMA symbol of MSM PUCCH format 2 would allow to SRS transmission thereby allowing to allocate efficiently resources for transmitting control information. (Han [0003][0278])
Regarding claim 19, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 4. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 19. As a result, claim 19 is rejected under section 103 as obvious over Han in view of Chen, Guo and Frank for the same reasons as in claim 4.

As to claim14 the combination of Chen, Guo and Frank  does not teach wherein a reference signal time difference (RSTD) measurement reporting occasion is determined based at least in part on a periodicity of a PRS reporting occasion and a type of the user equipment 
(Siomina [0135] –[0137], positioning measurements, PRS measurement e.g. such as RSTD requirements, UE CQI reporting  configuration, e.g. to not lose the CQI reports from that UE 202 for example, the measurement gaps may be configured to not overlap or to ensure minimum overlap with the CQI measurement and reporting period, measurement report may be for positioning and non-positioning measurements  performed by the UE 202 are sent during DRX ON periods/periodicity)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Siomina with the teachings of Chen, Guo and Frank because Siomina teaches that delaying the gap configuration for positioning measurements would allow to prevent unnecessary delay in mobility measurements’ since more measurements in parallel lead to longer delay. (Siomina [0188])

As to claim 10 the combination of Chen, Guo and Frank specifically Chen teaches the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)

Han teaches wherein the channel is an uplink channel and includes dropping a colliding portion of the uplink channel (Han [0302] puncturing may be implemented according to two schemes. In the first scheme, on the condition that all control information are mapped up to the last SC-FDMA symbol of the new PUCCH format, it is possible to drop transmission of the last SC-FDMA symbol; dropping transmission of an SC-FDMA symbol may be achieved in such a manner that the SC-FDMA symbol is not transmitted or 0 is remapped to the corresponding SC-FDMA symbol/drop portion of PUCCH)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Han with the teachings of Chen, Guo and Frank because Han teaches that puncturing SC-FDMA symbol of MSM PUCCH format 2 would allow to SRS transmission thereby allowing to allocate efficiently resources for transmitting control information. (Han [0003][0278])
Regarding claim 25, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 10. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 25. As a result, claim 25 is rejected under section 103 as obvious over Han in view of Chen, Guo and Frank for the same reasons as in claim 10.

s 5  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, Frank and further in view of Wang  et al. (US Pub:  20180124787 A1 ) hereinafter Wang

As to claim 5 the combination of Chen, Guo and Frank does not teach wherein the PRS occasion includes at least one subframe before a set of PRS subframes and at least one subframe after the set of PRS subframes
Wang teaches wherein the PRS occasion includes at least one subframe before a set of PRS subframes and at least one subframe after the set of PRS subframes (Wang [0081] Fig. 2a,  a new group of subframes containing new PRS are introduced to each PRS occasion that contains existing PRS specified in current standard i.e., called legacy PRS hereafter, the new group of PRS subframes may follow the same configuration as the legacy one in terms of PRS occasion period and number of consecutive PRS subframes/PRS occasion before and after set of PRS subframes)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Wang with the teachings of Chen, Guo and Frank because Wang teaches PRS occasions before and after set of consecutive PRS subframes would allow to achieve a better correlation property is needed, in particular for positioning in in-building and challenging urban environments. (Wang [0080])

Regarding claim 20, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 5. Examiner submits that Chen .

Claims 6, 7, 8, 9, 13, 21,  22, 23, 24 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, frank and further in view of  You  et al. (US Pub:  20160219607 A1) hereinafter You607

As to claim6    the combination of Chen, Guo and Frank specifically Chen teaches the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
	The combination of Chen, Guo and Frank does not teach wherein the channel is associated with a machine type communication control channel search space and includes dropping each candidate of the machine type communication control channel search space
You607 teaches wherein the channel is associated with a machine type communication control channel search space (You607 [0152] [0154] Fig. 10,   Fig. 12 a BS 200 may adjust the start subframe for the first PDCCH bundle and the start subframe for the second PDCCH bundle, transmittable in the same search space to the MTC apparatus for example, the same common search space CSS or the same UE specific search space USS/MTC PDCCH search space)
 and includes dropping each candidate of the machine type communication control channel search space (You607 [0153] When the first PDCCH bundle and the second PDCCH bundle overlapping a portion of a subframe in the same CSS or the same USS,  even in a portion of a subframe, the MTC apparatus 100 may not attempt to receive one PDCCH bundle until decoding the other PDCCH bundle is finished, when MTC apparatus 100 attempts to receive a PDCCH bundle, the MTC apparatus 100 may drop or neglect a previous or later PDCCH/drop MTC PDC search space)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of You607 with the teachings of Chen, Guo and Frank because You607 teaches that dropping overlapping PDCCH bundle would allow to reduce complexity that the MTC apparatus not to attempts to blind-decode PDCCHs in one subframe through two search space thus reducing complexity. (You607 [0153])

Regarding claim 21, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 6. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 21. As a result, claim 21 is rejected under section 103 as obvious over You607 in view of Chen, Guo and Frank for the same reasons as in claim 6.

As to claim 7 the combination of Chen, Guo and Frank specifically Chen teaches the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
The combination of Chen, Guo and Frank does not teach wherein the channel is associated with a machine type communication control channel search space and includes dropping colliding candidates in the machine type communication control channel search space.
You607 teaches wherein the channel is associated with a machine type communication control channel search space (You607 [0152] [0154] Fig. 10,   Fig. 12 a BS 200 may adjust the start subframe for the first PDCCH bundle and the start subframe for the second PDCCH bundle, transmittable in the same search space to the MTC apparatus for example, the same common search space CSS or the same UE specific search space USS/MTC PDCCH search space)
and includes dropping colliding candidates in the machine type communication control channel search space (You607 [0153] When the first PDCCH bundle and the second PDCCH bundle overlap in a portion of a subframe in the same CSS or the same USS,  even in a portion of a subframe, the MTC apparatus 100 may not attempt to receive one PDCCH bundle until decoding the other PDCCH bundle is finished, when MTC apparatus 100 attempts to receive a PDCCH bundle, the MTC apparatus 100 may drop or neglect a previous or later PDCCH/drop overlapping  MTC PDC search space)


Regarding claim 22, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 7. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 22. As a result, claim 22 is rejected under section 103 as obvious over You607 in view of Chen, Guo and Frank for the same reasons as in claim 7.
As to claim 8 the combination of Chen, Guo and Frank specifically Chen teaches the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
The combination of Chen, Guo and Frank does not teach wherein the channel is a downlink shared channel and includes dropping an entirety of the downlink shared channel
You607teaches wherein the channel is a downlink shared channel and includes dropping an entirety of the downlink shared channel (You607 [0177] [0178] the MTC apparatus 100 continues to receive the first PDSCH and drops reception of the second PDSCH, MTC apparatus 100 does not receive the second PDSCH, considering the second PDSCH as an ineffective PDSCH but continues to receive the first PDSCH
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of You607 with the teachings of Chen, Guo and Frank because You607 teaches that dropping overlapping PDCCH bundle would allow to reduce complexity that the MTC apparatus not to attempts to blind-decode PDCCHs in one subframe through two search space thus reducing complexity. (You607 [0153])

Regarding claim 23, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 8. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 23. As a result, claim 23 is rejected under section 103 as obvious over You607 in view of Chen, Guo and Frank for the same reasons as in claim 8.

As to claim 9    the combination of Chen and Guo specifically Chen teaches the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)

You607 teaches wherein the channel is a downlink shared channel and includes receiving a subset of repetitions of the downlink shared channel (You607 [0177] [0178] the MTC apparatus 100 continues to receive the first PDSCH and drops reception of the second PDSCH, MTC apparatus 100 does not receive the second PDSCH, considering the second PDSCH as an ineffective PDSCH but continues to receive the first PDSCH/first PDSCH and second PDSCH are subset of received PDSCHs repetitions)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of You607 with the teachings of Chen, Guo and Frank because You607 teaches that dropping overlapping PDCCH bundle would allow to reduce complexity that the MTC apparatus not to attempts to blind-decode PDCCHs in one subframe through two search space thus reducing complexity. (You607 [0153])
Regarding claim 24, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 9. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 24. As a result, claim 24 is rejected under section 103 as obvious over You607 in view of Chen, Guo and Frank for the same reasons as in claim 9.
As to claim13 the combination of Chen, Guo and Frank specifically Chen teaches wherein the collision response action (Chen [0071] [0072] when there is collision in a subframe other than the first subframe of the TTI bundling e.g., PDSCH transmissions in the bundle colliding with PRS, the UE assume that PDSCH transmissions are to be dropped/UE performs collision response action)
The combination of Chen, Guo and Frank does not teach is determined based at least in part on a presence of repetitions of the channel
You607 teaches is determined based at least in part on a presence of repetitions of the channel (You607 [0177] [0178] the MTC apparatus 100 continues to receive the first PDSCH and drops reception of the second PDSCH, MTC apparatus 100 does not receive the second PDSCH, considering the second PDSCH as an ineffective PDSCH but continues to receive the first PDSCH/first PDSCH and second PDSCH are subset of received PDSCHs repetitions)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of You607 with the teachings of Chen, Guo and Frank because You607 teaches that dropping overlapping PDCCH bundle would allow to reduce complexity that the MTC apparatus not to attempts to blind-decode PDCCHs in one subframe through two search space thus reducing complexity. (You607 [0153])
Regarding claim 28, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 13. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 28. As a result, claim 28 is rejected under section 103 as obvious over You607 in view of Chen, Guo and Frank for the same reasons as in claim 13.
11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Guo, Frank, Guo Han and further in view of  Yi  et al. (US Pub:  20180367185 A1) hereinafter Yi

As to claim11 the combination of Chen, Guo, Frank and Han, specifically Han teaches 
wherein the colliding portion of the uplink channel (Han [0302] puncturing may be implemented according to two schemes. In the first scheme, on the condition that all control information are mapped up to the last SC-FDMA symbol of the new PUCCH format, it is possible to drop transmission of the last SC-FDMA symbol; dropping transmission of an SC-FDMA symbol may be achieved in such a manner that the SC-FDMA symbol is not transmitted or 0 is remapped to the corresponding SC-FDMA symbol/drop portion of PUCCH)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Han with the teachings of Chen, Guo  and Frank because Han teaches that puncturing SC-FDMA symbol of MSM PUCCH format 2 would allow to SRS transmission thereby allowing to allocate efficiently resources for transmitting control information. (Han [0003][0278])
the combination of Chen, Guo, Frank  and Han does not teach is determined based at least in part on a guard subframe associated with the uplink channel.
Yi teaches is determined based at least in part on a guard subframe associated with the uplink channel (Yi [0051] [0052] Table 2,  in HD-FDD,  n is a gap subframe, puncture first symbol of PUSCH and last symbol of PUCCH, end-shortened PUCCH is used in subframe n-l and, start-shortened PUCCH is used in subframe n)

Regarding claim 26, there is recited a UE with steps that are virtually identical to the functions performed by the method recited in claim 11. Examiner submits that Chen discloses user equipment includes a RX processor, memory in para [0046]   Fig. 2 for performing the disclosed functionalities of claim 26. As a result, claim 26 is rejected under section 103 as obvious over Yi in view of Chen, Guo, Frank and Han for the same reasons as in claim 11.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ATIQUE AHMED/Primary Examiner, Art Unit 2413